ALLOWANCE
	Claims 1-5, 7-10, and 12-17 are allowed. 
Response to Amendment
	The amendment filed January 21, 2022 has been entered. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Action mailed October 22, 2021. 
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chin Kim on February 9, 2022.
In claim 1, “an electronic device” in line 9 should read --the electronic device--.
In claim 12, “The cover for an electronic device of claim 11” should read --The cover for an electronic device of claim 8--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The specific limitation of “wherein the open position comprises when the electronic device coupled to the first cover and the second cover is rotated to greater than 180 degrees, and the viewing angle is measured between the display housing of the electronic device and a keyboard housing of the electronic device” in combination with the remaining limitations of 
For example, Karidis (US Patent No. 6307741) discloses a cover (13) for electronic devices, comprising: a first cover (15), wherein the first cover (15) includes a first folding groove (41); a second cover (17), wherein the second cover (17) includes a second folding groove (43); a flexible spine (19) coupled to the first cover (15) and the second cover (17) (see Figures 1 and 2), wherein the first cover (15) is to fold in half along the first folding groove (41) and the second cover (17) is to fold against the second folding groove (43) to view a display housing (29) of an electronic device (25) when the flexible spine (19) is open (see Figure 4). 
Karidis also discloses where either a keyboard housing (27; see Figure 4) and a display housing (29, see Figure 5) are attached either the first cover (15) or second cover (17) (see Column 3, lines, 15-39). Golden (US Publication No. 2008/0251338) further teaches the a first pair of magnets (120; see Paragraph [0021]) coupled to the first cover (108) to secure the first cover to the display housing (208) of the electronic device (200) and a second pair of magnets (120) coupled to the second cover (104) to secure the second cover to the keyboard housing (204) of the electronic device (200).
While it would have been obvious to one of ordinary skill in the art to add the first and second pair of magnets to the cover of Karidis to attached the electronic device, Karidis in view of Golden only teaches a cover arrangement that would allow for the keyboard housing or the display housing of the electric device to be attached at one time. In other words, Karidis in view of Golding does not teach where a viewing angle is established when the flexible spine is moved into an open position, wherein the open position comprises when the electronic device coupled 
Likewise, Diebel (US Patent No. 9603425) discloses a cover for electronic devices (215), comprising: a first cover (106) and a second cover (119), wherein the second cover (119) includes a second folding groove (129); a flexible spine (110 having hinges 234 and 238) coupled to the first cover (106) and the second cover (119), and the second cover (119) is to fold against the second folding groove (129) such that the second cover (119) rests in grooves (204-208) in the first cover (106) to view a display housing (display of 215) of an electronic device (215) when the flexible spine (110) is open (see Figure 4).
However, Diebel does not disclose wherein the first cover includes a first folding groove that allows the first cover (106) is to fold in half along the first folding groove; where a viewing angle is established when the flexible spine is moved into an open position, wherein the open position comprises when the electronic device coupled to the first cover and the second cover is rotated to greater than 180 degrees, and the viewing angle is measured between the display housing of the electronic device and a keyboard housing of the electronic device; a first pair of magnets coupled to the first cover to secure the first cover to the display housing of the electronic device; or a second pair of magnets coupled to the second cover to secure the second cover to the keyboard housing of the electronic device.
Similarly, Ku (US Publication No. 2013/0016467) teaches a cover (1) for electronic devices (15), comprising: a first cover (11), wherein the first cover (11) includes a first folding groove (113); a second cover (12); a flexible spine (14) coupled to the first cover (11) and the 
Ku does not disclose where the second cover includes a second folding groove; where the first cover folds in half (Paragraph [0023] stating L1 is greater than L2); where the open position comprises when an electronic device coupled to the first cover and the second cover is rotated to greater than 180 degrees and the viewing angle is measured between the display housing of the electronic device and a keyboard housing of the electronic device; a first pair of magnets coupled to the first cover to secure the first cover to the display housing of the electronic device; or a second pair of magnets coupled to the second cover to secure the second cover to the keyboard housing of the electronic device.
The additional prior art previously made of record is considered pertinent to Applicant’s disclosure. None of the cited references taken alone or in combination render the present invention unpatentable as claimed. 
Examiner has performed an interference search and the assignee and inventor name searches to identify documents with possible double patenting issues. No documents with conflicting claims have been found. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at 571-270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841